MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                            FILED
      regarded as precedent or cited before any                                Jun 04 2020, 10:12 am
      court except for the purpose of establishing
                                                                                       CLERK
      the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                      Court of Appeals
      estoppel, or the law of the case.                                                 and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      R. Patrick Magrath                                       Jesse R. Drum
      Alcorn Sage Schwartz & Magrath, LLP                      Supervising Deputy Attorney
      Madison, Indiana                                         General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jeremy Wall,                                             June 4, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-19
              v.                                               Appeal from the Ripley Circuit
                                                               Court
      State of Indiana,                                        The Honorable Jeffrey Sharp,
      Appellee-Plaintiff.                                      Special Judge
                                                               Trial Court Cause No.
                                                               69C01-1808-F2-2



      Mathias, Judge.


[1]   Jeremy Wall (“Wall”) was convicted in Ripley Circuit Court of Level 2 felony

      dealing in methamphetamine and Level 6 felony resisting law enforcement.

      Wall was ordered to serve an aggregate twenty-two-year sentence in the Indiana

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-19 | June 4, 2020                           Page 1 of 8
      Department of Correction. Wall appeals and argues that his sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On July 11, 2018, Indiana State Police Trooper Jordan Craig observed Wall

      driving a pick-up truck while Wall’s driving privileges were suspended. The

      trooper told Wall he was not receiving a citation. Wall was very nervous during

      the encounter. Shortly thereafter, the trooper learned that Wall was using and

      dealing methamphetamine.


[4]   On July 31, 2018, Trooper Craig saw Wall driving the same pick-up truck on a

      county road. When the trooper turned his vehicle around to follow him, Wall

      increased his speed. Trooper Craig turned on his emergency lights, but Wall did

      not stop. As he pursued Wall, the trooper saw Wall’s passenger throw a black

      lockbox from the truck onto the street. The box broke open on impact and its

      contents, ten grams of methamphetamine, syringes, and other contraband,

      spilled out onto the street. Trooper Craig was unable to apprehend Wall on that

      date, and a warrant was issued for his arrest.


[5]   Three days later, Trooper Craig learned that Wall was hiding in a trailer in

      Osgood, Indiana, and proceeded to that location to serve the arrest warrant.

      Wall refused to come out of the trailer’s bathroom when law enforcement

      officers ordered him to exit the trailer after informing him that there was a
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-19 | June 4, 2020   Page 2 of 8
      warrant for his arrest. Officers deployed a police canine to retrieve Wall, and he

      resisted arrest. After he was apprehended, Wall admitted that the

      methamphetamine, syringes, a controlled substance, and marijuana found in

      the trailer belonged to him. Wall also admitted to dealing in methamphetamine

      daily for thirty days prior to his arrest.1


[6]   On August 6, 2018, Wall was charged with Level 2 felony dealing in

      methamphetamine, Level 4 felony dealing in methamphetamine, Level 6 felony

      resisting law enforcement, Level 6 felony maintaining a common nuisance, and

      Class A misdemeanor resisting law enforcement. The State also alleged that

      Wall was an habitual offender.


[7]   On October 16, 2019, the State and Wall entered into a plea agreement. Wall

      agreed to plead guilty to Level 2 felony dealing in methamphetamine and Level

      6 felony resisting law enforcement in exchange for dismissal of the remaining

      charges, including the habitual offender enhancement. The State and Wall

      agreed that his aggregate sentence would not exceed twenty-five years. Wall’s

      sentencing hearing was held on November 13, 2019, after which the trial court

      took sentencing under advisement.


[8]   On December 4, 2019, the trial court issued a written sentencing order

      thoroughly explaining its reasons for imposing an aggregate twenty-two-year

      sentence. The trial court considered Wall’s criminal history and that the




      1
          Wall filed a motion to suppress his confession, which the trial court denied on May 1, 2019.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-19 | June 4, 2020                         Page 3 of 8
       offenses were committed while he was on probation as significant aggravating

       circumstances. The trial court also considered as aggravating that Wall was a

       “significant source of methamphetamine” in Ripley County. The trial court

       noted that Wall is highly likely to reoffend. The court considered Wall’s guilty

       plea and cooperation with law enforcement after his arrest as mitigating

       circumstances. After concluding that the aggravating circumstances outweighed

       the mitigating circumstances, the trial court ordered Wall to serve concurrent

       terms of twenty-two years for the dealing methamphetamine conviction and

       910 days for the resisting law enforcement conviction.


[9]    Wall now appeals.


                                      Discussion and Decision
[10]   Pursuant to Indiana Appellate Rule 7(B), “[t]he Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” We must exercise deference to a trial court’s

       sentencing decision because Rule 7(B) requires us to give due consideration to

       that decision, and we understand and recognize the unique perspective a trial

       court brings to its sentencing decisions. Rose v. State, 36 N.E.3d 1055, 1063 (Ind.

       Ct. App. 2015). “Such deference should prevail unless overcome by compelling

       evidence portraying in a positive light the nature of the offense (such as

       accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-19 | June 4, 2020   Page 4 of 8
[11]   The determination of whether we regard a sentence as inappropriate “turns on

       our sense of the culpability of the defendant, the severity of the crime, the

       damage done to others, and myriad other factors that come to light in a given

       case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008)). The appropriate question is not

       whether another sentence is more appropriate, but whether the sentence

       imposed is inappropriate. Rose, 36 N.E.3d at 1063.


[12]   Although we have the power to review and revise sentences, the principal role

       of appellate review should be to attempt to “leaven the outliers, and identify

       some guiding principles for trial courts and those charged with improvement of

       the sentencing statutes, but not to achieve a perceived ‘correct’ result in each

       case.” Cardwell, 895 N.E.2d at 1225. Our review under Rule 7(B) should focus

       on “the forest—the aggregate sentence—rather than the trees—consecutive or

       concurrent, number of counts, or length of the sentence on any individual

       count.” Id. And it is the defendant’s burden on appeal to persuade us that the

       sentence imposed by the trial court is inappropriate. Childress v. State, 848
N.E.2d 1073, 1080 (Ind. 2006).


[13]   Wall was ordered to serve twenty-two years for his Level 2 felony dealing in

       methamphetamine conviction. A person convicted of a Level 2 felony “shall be

       imprisoned for a fixed term of between ten (10) and thirty (30) years, with the

       advisory sentence being seventeen and one-half (17 ½) years.” Ind. Code § 35-

       50-2-4.5. He was ordered to serve a concurrent term of 910 days for his Level 6

       felony resisting law enforcement conviction. A person convicted of a Level 6

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-19 | June 4, 2020   Page 5 of 8
       felony “shall be imprisoned for a fixed term of between six (6) months and two

       and one-half (2 ½) years, with the advisory sentence being one (1) year.” I.C. §

       35-50-2-7. Wall’s twenty-two-year aggregate sentence is three years less than the

       twenty-five-year cap bargained for in his plea agreement.2


[14]   Considering the nature of his offenses, Wall argues that he did not harm any

       person in the commission of his offenses, admitted that the contraband found

       belonged to him, and confessed to dealing methamphetamine. Wall rightly

       observes that his offenses could have been more severe. However, during the

       commission of his offenses, he fled from law enforcement, hid for three days

       until his location was discovered, and law enforcement had to deploy a K9 to

       extract him from his hiding place. He cooperated with law enforcement only

       after he was forcibly arrested.


[15]   With regard to the character of the offender, Wall argues that his poor

       childhood, guilty plea, cooperation with law enforcement, and drug abuse

       warrant a downward revision of his sentence. Wall agreed to plead guilty after

       his motion to suppress his confession to dealing in methamphetamine was

       denied. And in exchange for his guilty plea, the State agreed to dismiss the

       habitual offender allegation. Wall’s cooperation with law enforcement and




       2
        In his brief, Wall argues that his sentence should be reduced to seventeen and one-half years with seven and
       one-half years suspended to probation. At the sentencing hearing, Wall argued that the trial court should
       impose a twenty-year sentence. Tr. p. 161.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-19 | June 4, 2020                        Page 6 of 8
       subsequent apology to the officer from whom he fled reflects well on his

       character.


[16]   But we must balance Wall’s cooperation and remorse against thirty-six-year-old

       Wall’s criminal history. Wall’s prior offenses consist of a juvenile adjudication

       and convictions for Class D felony theft, two Class D felony residential entry

       convictions, Class D felony operating a vehicle while intoxicated, a conviction

       in Kansas for felony criminal threat, Class D felony possession of

       methamphetamine, two misdemeanor battery convictions, and several

       misdemeanor convictions for alcohol-related offenses. In 2015, Wall was

       convicted of Level 5 felony battery resulting in serious bodily injury and with

       being an habitual offender.


[17]   Wall was on probation for the battery offense when he committed the offenses

       at issue in this appeal. As the trial court noted, Wall’s “criminal convictions

       have escalated from misdemeanor offenses . . . to low-level felony convictions

       such as theft, residential entry and possession of methamphetamine to the

       current dealing in methamphetamine conviction. The system appropriately

       responded with probation and short periods of incarceration followed by an

       extended period of incarceration in 2015, yet Defendant continues to choose

       this path.” Appellant’s App. pp. 121–22.


                                                 Conclusion
[18]   After considering the nature of the offense and his character, Wall has not met

       his burden of persuading us that his sentence is an outlier that warrants

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-19 | June 4, 2020   Page 7 of 8
       revision. For all of these reasons, we conclude that Wall’s twenty-two-year

       aggregate sentence is not inappropriate in light of the nature of the offense and

       the character of the offender.


[19]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-19 | June 4, 2020   Page 8 of 8